Simon, J.,

delivered the opinion of the court.
This case is now before us on a rehearing, granted at the request of the plaintiff. We have listened attentively to the arguments of the counsel, and after a careful re-examination of the evidence found in the record, and a mature reconsideration of the opinion heretofore pronounced by this court, we have not been able to find any reason to be dissatisfied with it.
It is, therefore, ordered, adjudged and'decreed, that the former judgment of this court be maintained, as if no rehearing had been granted.